DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 04/08/2021.  Applicant’s Response includes an Amendment to the Claims, a new Reissue Declaration, and Remarks.

In light of the Amendment to the Claims, claims 1, 10, 11, 13, 17, 19, 22, 23, 29, 38, 39, 41, 45, and 53 have been amended and claims 9 and 60 have been canceled.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-8, 10-59, and 61 are currently pending in the application.  Claims 1, 21, 23, 41, 45, and 53 are independent claims.

The objection to claims 17-40 (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-61 (see: Non-Final Action, pp. 4-5) as being based upon a defective reissue declaration under 35 U.S.C. 251 has been withdrawn as necessitated by the new Reissue Declaration.
patter outside the claimed apparatus” (emphasis added).  However, the typographical error does not need to be formally corrected because it is abundantly clear from the Lee ‘643 patent and the instant reissue application that the correct word is supposed to be “pattern.” 

The rejection of claims 17, 22, 38, and 39 (see: Non-Final Action, pp. 5-6) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-8, 18-20, 23-28, 45-51, and 53-57 (see: Non-Final Action, pp. 6-21) under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 2013/0335595, published 12/19/2013) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 17, 41-44, 58, and 59 (see: Non-Final Action, pp. 22-28) under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2013/0335595, published 12/19/2013) in view of Zhao (Bo Zhao, “A Biologically Inspired Human Posture Recognition System”, 2014, Nanyang Technological University, 185 pages) has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,921,643 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by the Examiner.

Claim Objections
Claims 23 and 29 are objected to because of the following informalities:  Claims 23 and 29 do not comply with 37 CFR 1.173(d)(1) which requires that “The matter to be omitted by reissue must be enclosed in brackets.”  Specifically, each of claims 23 (e.g., “.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16, 33-40, 45-52, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 33, and 37 each recite the limitations “extracting a ridge,” “extract a ridge,” and “extract a ridge,” respectively.  There is insufficient antecedent basis for these limitations in the claims.  Specifically, it is unclear if the “a ridge” in said dependent claims is the same “a ridge” already recited and extracted in corresponding independent claims 1 and 23 or if the “a ridge” is a new additional ridge being extracted.  Claims 15-16, 34-36, and 38-40 are similarly rejected at least based on their dependency from said dependent claims.  Further amendment and clarification is required.
	Regarding independent claim 45 (and its corresponding dependent claims at least based on dependency), said claim recites the limitations “to determine whether a change in a log intensity…exceeds a threshold” and “based on whether the change in log intensity…exceeds a 
Dependent claim 46 is similarly rejected for also reciting a substantially similar limitation. 
Claim 59 recites the limitation “a threshold time interval” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear if the “a threshold time interval” in said dependent claim is the same “a threshold time interval” already recited in parent dependent 58 or if the “a threshold time interval” is a new additional threshold time interval.  Further amendment and clarification is required.

Allowable Subject Matter
Claims 23 and 29 would be allowable if rewritten or amended to satisfactorily overcome the above noted claim objections. 
Claims 1-8, 10-13, 17-22, 24-28, 30-32, 41-44, 53-58, and 61 are allowed as necessitated by the Amendment to the Claims.  Regarding dependent claims 24-28 and 30-32, the Examiner 

Response to Arguments
Applicant’s arguments filed 04/08/2021 have been fully considered but they are not completely persuasive.
As noted above, Applicant’s Amendment to the Claims has at least overcome the prior art rejections as well as the majority of the rejections under 35 U.S.C. 112(b).  However, as noted above, the rejection of claims 45-52 under 35 U.S.C. 112(b) has been maintained and modified in light of the Amendment to the Claims.  Applicant provided no specific argument (see: Remarks, p. 19) for why the Amendment to the Claims overcame said rejection.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992